UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 9, 2009 THE TALBOTS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-12552 41-1111318 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Talbots Drive, Hingham, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (781) 749-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. Attached and being furnished as Exhibit 99.1 is a copy of a press release of The Talbots, Inc. (“Talbots” or the “Company”), dated September 9, 2009, reporting Talbots financial results for the second quarter of fiscal year 2009. Non-GAAP Financial Measures: To supplement the Company’s financial results presented in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”), the Company uses, and has also included in the attached press release, certain non-GAAP financial measures.
